Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants’ Arguments/Remarks
	Applicants have significantly amended the claims, as a result of the amendments, the previously made 103 rejection is withdrawn and a new 103 rejection is put forth.  
	Examiner previously made a new matter rejection because the limitation “wherein the native cells are not culturally expanded after lyophilization” is not stated in the specification.  Applicants argue the new matter rejection by pointing to a line in paragraph 35 that states, “In some aspects, non-homogenized chorionic matrix can comprise viable cells that have not been culturally expanded.”  This paragraph is discussing the state of the cells after harvesting and before preservation using a method such as lyophilization.  Paragraph 35 does not mention lyophilization so the paragraph is not stating what the cells are like after the lyophilization process.  The former new matter rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50,53-54,59,61,63,66-69,73,95-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The invention now includes the limitation, “wherein the native cells are not culturally expanded after lyophilization.” Applicants cites support for this amendment within paragraph 35 of the specification. There is no such support for this amendment. Although the specification does state that the native cells are not culturally expanded, this means directly after harvesting. There is nothing that states whether or not expansion is allowed after the actual lyophilization process.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 50,53-54,59,61,63,66-69,73,95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (US 20150010506) in view of Spencer (US 20150335686), Rodrigues-Ares “Effects of lyophilization on human amniotic membrane” and Arav (US 20120276581)

Jansen teaches a composition comprising a minced chorionic matrix with native cells  and an umbilical cord matrix  wherein the composition does not comprise trophoblast or require an amniotic matrix (Paragraph 14).  Jansen teaches that the viability is at least 70% (Paragraph 277).  Mincing the chorionic membrane would inherently make it into a particulate form.  Paragraph 27 states that the trophoblast can be removed.  Paragraph 44 of Jansen further discloses that the chorionic membrane is non-homogenized and can contain viable cells.  Paragraph 219 of Jensen does not require a culturing step after a thaw as in instant Claim 50.
Although Jensen does state that umbilical cord/Wharton’s jelly may be included, the reference fails to state that it utilizes smaller particles of umbilical cord/Wharton’s jelly.  However, at the time of applicant’s invention, it would have been obvious to have included Spencer’s micronized particles of Wharton’s Jelly/umbilical cord with the composition of Jensen which is used to repair wounded areas because Spencer teaches that micronized particles of Wharton’s Jelly/umbilical cord can be used in order to promote proper healing and repair of a wound/damaged areas (Abstract, Paragraph 7).  There is further motivation for using the micronized particles of Spencer with the Jensen reference because both references teach that their compositions can be used to repair joint/articular cartilage damage.  Paragraph 3 of Spencer states that the composition can be used to repair joint/articular cartilage.  Jensen does teach that its composition can be used to treat injuries to connective tissue such as cartilage (Paragraph 136) and articular cartilage (Paragraph 156) as in instant Claim 50.  
Jensen teaches that its placental pieces have a size of about 0.01 mm2 to about 5mm2 in size (Claim 118).  The micronized umbilical cord pieces of Spencer are in the range of 25µm to 500 µm (Paragraph 56).  Thus, it is conceivable based on the teachings for the chorionic membrane minced particles of Jensen to be larger in size than the micronized umbilical cord pieces taught by Spender as in instant Claim 50
Neither Jensen or Spencer teach lyophilizing the product in a manner that would have a high viability of 70% or more.  However, at the time of applicants’ filing, one of ordinary skill would have been motivated to have used lyophilization because Rodriques-Ares (Page 397, 1S Column) teaches that lyophilization can successfully preserve tissue without requiring refrigeration/freezing and the expensive equipment/facilities required to support cryopreserved samples. Furthermore, Rodriques-Ares teaches that lyophilized tissue can be stored at room temperature for long periods of time and its transportation is relatively easy\ (Page 397, 15t Column). Rodiques-Ares specifically states that lyophilization maintains the histological structure of placental matrix material (Abstract). In Rodriques-Ares, no sterilization was applied to the samples (see page 400, col 3, par 2, lines 4-8) so cell viability was not reduced further as in instant Claims 50 and 69
Rodrigues-Ares provides excellent motivation for using lyophilization to preserve placental material. However, Rodrigues-Ares does not expressly teach the use of lyoprotectants to ensure a high level viability with the lyophilizing process. However, at the time of applicants’ filing, Arav et al. had taught that a high viability was possible when lyophilizng cells (Paragraph 94) when using IMT- 3 solution which contains trehalose as the lyoprotectant (Paragraph 67). Because the results illustrate that the lyoprotectant can be used to generate a high level of viability when undergoing lyophilization, there would be a high expectation of success that adding the IMT-3 solution containing trehalose would drastically improve the viability during lyophilization as in instant Claims 50 and 69
Dependent Claims taught by Jensen US 20150010506
Paragraphs 132 and 160 of Jensen state that placental cells may be included as in instant Claim 54, 
Paragraphs 14 and 44 of Jensen states that the chorion can be minced but does not necessarily have to be homogenized as in instant Claim 61, 
Jensen teaches wherein the composition comprises viable chorionic stem cells, amniotic stem cells, fibroblasts, epithelial cells, or a combination thereof (Paragraphs 44, 134, and 138) as in instant 63  and wherein all the chorionic/umbilical cord materials are from the same donor (Paragraph 24) as in instant Claim 66, 
The amount of cells that will be used is directly dependent on the amount of material needed to fill an injury site.  If the wound is significantly large enough, it would make sense for person of ordinary skill in the art to provide a composition with chorionic material containing 100,000 viable cells/ml as in instant Claim 68
Spencer (US 20150335686)
The composition of Spencer may be in the form of a liquid, a solution, a gel, a slurry, a suspension, etc./a pharmaceutically acceptable carrier (Paragraph 194) as in instant Claim 53,73,95
Spencer teaches a dehydration process (Paragraphs 42-49); the dehydration process does not involve decellularization as in instant Claim 59
Spencer taches wherein the homogenized UC matrix comprises de-veined UC tissue (Paragraph 40) as instant Claim 67
Spencer teaches wherein the homogenized UC matrix can be in the range of 25µm to 500 µm (Paragraph 56) which is within the claimed range as in instant Claim 96

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657